Citation Nr: 0930982	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking revocation of the forfeiture of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized military service from November 1942 to July 1945 
(recognized guerilla service), and from July 1945 to May 1946 
(Regular Philippine Army service); he died in May 1947.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decisional letter of the Manila 
RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed May 1958 decisional letter declared the 
appellant's right to receive VA benefits forfeited 
essentially because it was found that she had knowingly 
misrepresented that she was an unremarried widow of the 
Veteran; her last previous attempt to reopen a claim seeking 
revocation of the forfeiture was denied by a December 1977 
decision by the Board.  

2. Evidence received since the December 1977 Board decision 
does not tend to show that the appellant did not knowingly 
misrepresent that she was an unmarried widow of the Veteran; 
does not relate to the unestablished fact necessary to 
substantiate the claim seeking restoration of entitlement to 
VA benefits, and does not raise a reasonable probability of 
substantiating such claim.






CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking revocation of a forfeiture of VA benefits may 
not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to the January 2005 
decisional letter.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  September 2004 and December 2006 letters 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  In compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), they also 
instructed her that new and material evidence was required to 
reopen her claim; explained what new and material evidence 
meant; and outlined what evidence was needed to substantiate 
the claim.  Specifically, they advised her that for evidence 
to be considered new and material, it would have to show that 
she did not intentionally and knowingly submit false and 
fraudulent evidence in conjunction with her claim for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
has had ample opportunity to respond/supplement the record, 
and is not prejudiced by any technical notice deficiency that 
may have occurred earlier in the process.  The claim was 
readjudicated after all critical notice was issued (curing 
any notice timing defect).  See February 2007 supplemental 
statement of the case.  The appellant is not prejudiced by 
this process, and it is not alleged otherwise.  
Significantly, although the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) had held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm (see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007)), in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that, except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
the burden of proving harmful error must rest with the party 
raising the issue.  

VA has obtained all pertinent/identified records that could 
be obtained.  Evidentiary development is complete to the 
extent possible.  The appellant has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.



B.	Factual Background

In May 1958, VA determined that the appellant had forfeited 
all rights to VA benefits.  Thereafter, the record reflects 
that she made numerous unsuccessful attempts toward 
restoration of her VA death benefits.  The last final denial 
of her claim seeking revocation of the forfeiture declared 
against her was by a December 1977 Board decision.

Evidence of record at the time of the December 1977 Board 
decision included a January 1953 VA letter to the appellant 
informing her of her award of death compensation as the 
unremarried widow of the Veteran.  She was expressly advised 
that, "Payments of compensation to or for a widow will be 
discontinued upon her remarriage or death," and that she 
must notify VA immediately in the event she remarried.

* A May 1958 field examination report with attached 
depositions.  In the appellant's first deposition, she 
testified that she had not lived with any other man since the 
Veteran's death.  She admitted that she had one son by S.D., 
a married man, but stated that their relationship ended in 
April 1952, after his birth.  In a follow-up deposition, the 
appellant explained that the reason the birth certificate of 
her son, F.D., contains notations that she and S.D. are 
married is because, after his birth, she sent C.D., the 
eldest son of S.D. and his legal wife, to the municipal 
building to register F.D.'s birth.  She instructed him that 
if he was asked whether she and S.D. were married, he should 
answer that they were, as they were ashamed to show that they 
had been living together out of wedlock.  She then explained 
that she and S.D. had lived together prior to her receipt of 
VA monthly pension benefits, and that she received her first 
check when F.D. was about a year old.  She initially hid, 
from her neighbors, her identity as a widow and received her 
pension checks at an address other than her own, until it 
became known that she was a widow receiving pension and not 
legally married to S.D.  She later clarified that she lived 
with S.D. from 1951 to 1953, and separated in 1953 after she 
received her first VA benefits.  

In another deposition, a witness reported that that the 
appellant and S.D. had been living together as husband and 
wife from 1951 up to the date of her deposition (in 1958), 
and that the appellant always introduced herself as the wife 
of S.D. and represented him as her husband.  In the field 
examiner's report, it was noted that house maids of the 
appellant's neighbors reported that the appellant and S.D. 
had been living together in the house next door for the past 
6 or 7 years.  This interview was cut short when someone 
entered the room and spoke in whispers to the house maids, 
both of whom then refused to continue with the interview.  
The field examiner also noted that efforts to contact S.D. 
were unsuccessful; it was his impression that S.D. was 
avoiding him.  

* An August 1958 report from VA's General Counsel wherein 
they considered the above evidence and found that the 
appellant had not met her burden of substantiating a 
continuing status as the unremarried widow of the Veteran.  

* Numerous letters from the appellant petitioning to have her 
benefits restored on the basis that she was the unmarried 
widow of the Veteran.  In a September 1972 VA Form 21-686c, 
Declaration of Marital Status, she listed her only marriage 
as that to the Veteran, and listed her children and their 
dates of birth as follows: E.P., March 1945; V.D., October 
1963; M.F.D., April 1967, and E.D., June 1969.  [Notably, the 
appellant omitted F.D., born in April 1952, from the list of 
her children.]  In the accompanying VA Form 21-4138 
(application for restoration of benefits), she stated that 
her relationship with S.D. ended in 1969, as he was legally 
married to another woman.  She also submitted many affidavits 
from family members, friends, and neighbors indicating that 
she had not been in a relationship with anybody since the 
death of the Veteran, and that S.D. was married to another 
woman.

* A May 1974 field examination report with attached 
depositions.  In the appellant's deposition, she testified 
that at the time of her first investigation in 1958, she was 
not living with S.D., but that after her VA benefits were 
terminated, she resolved to live with him in a marital 
relationship as she had dependents to support.  She stated 
that she lived with S.D. until their separation in 1969.  She 
stated further that she had not lived with any other man 
since 1969, nor had she married anyone since January 1971.  
In numerous other depositions, witnesses claimed that they 
were well-acquainted with the appellant, and that she and 
S.D. were not separated but presently living together.  It 
was acknowledged that S.D. had a legal wife, so the appellant 
was known as his mistress, but witnesses also stated S.D.'s 
legal wife was insane and lived by herself.  Instead, S.D. 
and the appellant lived together, presented themselves as 
husband and wife, and were regarded as such by others.  In 
the field examiner's report, it was noted that he had 
attempted to contact S.D. but it appeared as if S.D. was 
avoiding him.

* A June 1974 administrative decision by the RO, wherein the 
above evidence was considered and it was determined that the 
appellant had "deliberately presented false and material 
evidence to the VA when she declared that she [had] not lived 
with any man in the relationship of husband and wife since 
[September 30, 1972], date of her [application for 
restoration of benefits under Public Law 91-376]."  By a 
June 1974 VA forfeiture decision, it was held that the 
appellant had forfeited her rights to all VA benefits because 
she deliberately presented to VA false evidence 
misrepresenting her true marital status.  In particular, it 
was found that the appellant's marital relationship with S.D. 
existed prior to September 30, 1972, date of claim, and up to 
the present time.  

* Numerous letters from the appellant since February 1975, 
asserting that she and S.D. ended their relationship in 1969.  
She also submitted affidavits from friends and neighbors 
supporting her assertions.  She also submitted a February 
1975 affidavit from S.D. who stated that he was legally 
married to D.L., with whom he had eight children.  He 
admitted that he had been in a relationship with the 
appellant from 1952 to 1969, during which time they had four 
children, but denied ever living with her or holding himself 
out as her husband.  

* An August 1977 field examination with attached depositions.  
In the appellant's deposition, she testified that she had 
been in a relationship with S.D. from 1951 to 1969, and that 
they had four children together.  She was emphatic that they 
separated in 1969, and that she had not lived with him or 
seen him since then.  She admitted that when she registered 
to vote in October 1976, she did so as, "A.D." (using 
S.D.'s surname instead of the Veteran's) and listed her 
marital status as, "married."  She said these were "honest 
mistakes," and explained that she was accustomed to signing 
her name with S.D.'s surname.  She also noted she could not 
be his wife as he was legally married to someone else.  When 
asked about voting records showing that S.D. voted 
immediately after her, she hypothesized that he entered after 
she did, stating that they did not visit the voting center 
together.  In other depositions, the appellant's friends and 
neighbors testified that she and S.D. had been living 
together as husband and wife since the 1950s and were 
frequently seen walking around the neighborhood together.  
They also testified that the appellant and S.D. referred to 
each other as each others' spouses, both privately and to 
others.  In the field examiner's report, it was noted that 
attempts were made to contact S.D. at his home, which was 
also the appellant's, but she would not cooperate in this 
matter.  She continued to express that S.D. did not live with 
her, even though neighbors told the field examiner on the day 
of her deposition that they had seen S.D. there that day.

Evidence received since the December 1977 Board decision 
includes:

* Statements from the appellant explaining she became ill and 
bedridden in 1973, after which time she was informed by 
neighbors that she had been registered to vote under S.D.'s 
surname.  Attempts were made to correct the surname under 
which she was registered to that of the Veteran's, but were 
unsuccessful.  As she could not avoid voting, that was how it 
came to be that she voted under S.D.'s name.  She also 
submitted affidavits from friends and neighbors stating such.

* A certification from the Office of the Treasurer in the 
Municipality of Hinigaran that S.D. died on January [redacted], 1980.

* Statements from the appellant that she had no relationship 
with S.D. from 1969, the year of their separation, to the 
date of his death in January 1980.  She also submitted 
affidavits from friends, neighbors, and S.D.'s children 
stating such.

* Certifications from the Municipalities of Hinigaran and 
Binalbagan stating that, after a diligent search in their 
book of records, no record of a marriage between the 
appellant and S.D. could be found.

* A certification of the birth of P.L.D. in September 1949.  
S.D. and his legal wife are listed as the parents; their date 
of marriage is listed as, April [redacted], 1931.

* Documents from the Philippine Veterans Affairs Office 
showing that the appellant is the recognized widow of the 
Veteran.

C.	Legal Criteria and Analysis

As was noted above, the appellant's last claim seeking 
revocation of the forfeiture declared against her was denied 
in a December 1977 Board decision.  That decision is final.  
38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In Trilles v. West, 13 Vet. App. 314, the United States Court 
of Appeals for Veterans Claims (Court) held that a claimant 
who has been the subject of a final decision declaring 
forfeiture of eligibility for VA benefits may have the final 
decision reopened upon the presentment of new and material 
evidence (or revised based on a finding of clear and 
unmistakable error - not alleged herein).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173,  179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud 
is defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901. 

Because the basis for the forfeiture was that the appellant 
had knowingly misrepresented that she had not lived with 
anyone in a marital relationship, for evidence to be new and 
material, it would have to tend to prove that she had not 
misrepresented that fact.  See Evans, supra.  The Board finds 
that no new and material evidence has been received since the 
December 1977 Board decision.

The appellant's statements, as well as the affidavits from 
her friends, neighbors, and S.D.'s children, to the effect 
that she was not in a marriage-like relationship with S.D. 
from 1969 to his death (in 1980) are not new evidence; they 
are cumulative in that they present assertions and arguments 
previously made and considered by the RO and the Board.  
Likewise, the certifications from the Municipalities of 
Hinigaran and Binalbagan showing that there is no record of a 
marriage between the appellant and S.D. in their books, as 
well as the certification of P.L.D.'s birth, showing that 
S.D. and his legal wife were married in April 1931, are 
cumulative evidence, as the fact that S.D. had been 
previously legally married to someone else, and not to the 
appellant, was previously established and considered by the 
RO and the Board.

The certification that S.D. died in January 1980 is new only 
in that it was not a previously established fact.  It is not 
material, as it does not pertain to whether the appellant 
previously misrepresented that she was an unremarried widow 
of the Veteran.  Documents from the Philippine Veterans 
Affairs Office are cumulative evidence; it was previously 
established that the appellant was the Veteran's widow.  

The statement from the appellant, as well as the affidavits 
from her friends and neighbors, explaining how she came to 
vote under S.D.'s surname rather than the Veteran's, are new 
evidence, to the extent that they offer a different 
explanation from that provided on August 1977 field 
examination.  However, they are cumulative in that they 
present facts that were previously known and considered by 
the RO and the Board, and not in dispute.  It is not in 
dispute that the appellant voted under S.D.'s surname or that 
record books also show clearly that S.D. voted immediately 
after the appellant.  On August 1977 field examination 
deposition, the appellant had hypothesized that S.D. happened 
to visit the voting place directly after her and testified 
that she had not seen him or lived with him since 1969.  
However, there then existed clear and convincing evidence 
from interviews conducted with her friends and neighbors 
that, at the time of the August 1977 field examination, she 
and S.D. were living together in a marital relationship.

In summary, no evidence received since the December 1977 
Board decision tends to prove that the appellant did not 
knowingly misrepresent that she had not lived, and was not 
living with anyone in a marital relationship since the death 
of the Veteran.  Thus, none addresses the unestablished fact 
necessary to substantiate her claim seeking revocation of the 
forfeiture of VA benefits; none raises a reasonable 
possibility of substantiating the claim; and none is 
material.  Accordingly, the claim seeking revocation of 
forfeiture of VA benefits may not be reopened.


ORDER

The appeal to reopen a claim seeking revocation of a 
forfeiture of VA benefits is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


